DETAILED ACTION
	The following is in response to the divisional application and preliminary amendments filed 6/21/2019. Claims 1-3, 6-11, 14-19, 22-23, and 24-26.  Claims 4-5, 12-13, 20-21 are canceled.

Allowable Subject Matter
Claims 1-3, 6-11, 14-19, 22-23, 24-26 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The overall claimed combination of a method (and related, parallel mobile device and non-transitory computer readable medium) for prioritizing data stored in a mobile device, the method comprising: receiving a first transmission from a first proximity broadcasting device, the first transmission being a first data packet that includes a first unique identifier corresponding to the first proximity broadcasting device; identifying a first proximity broadcasting system corresponding to the first proximity broadcasting device based on the first unique identifier; recording the first unique identifier corresponding to the first proximity broadcasting device; recording a time and a date the first transmission from the first proximity broadcasting device is received; receiving a second transmission from a second proximity broadcasting device, the second transmission being a second data packet that includes a second unique 
	Hunter et al. (US 2013/0282438 A1) teaches delivering relevant user information based on proximity and privacy controls wherein, based on categories related to the proximity broadcast receiver and the user, the can central server identify subsets of stored profile information about the user that are relevant to the proximity broadcast receiver but does not specifically disclose the mobile device prioritizing the data by selecting a transaction data set corresponding to a proximity broadcasting system having the most recently received transmission from a proximity broadcasting device from among a plurality of transaction data sets.  
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chavan et al. disclose location based services.  Yuen et al. disclose adaptive data broadcast strategies. Globe et al. disclose systems and methods for providing recommendations of one or more alternative products to a user based on investment portfolio data.  Agashe et al disclose methods, apparatuses, and computer program products for facilitating proximity detection in wireless networks wherein a location enhancement device is activated and a unique identifier associated with the location enhancement device is ascertained.  Prautzsch discloses a 
With regards to 35 USC 101 subject matter eligibility:
The limitations in the independent claims 1, 9 and 17 of  prioritizing data stored on a mobile device by “receiving a first transmission from a first proximity broadcasting device, the first transmission being a first data packet that includes a first unique identifier corresponding to the first proximity broadcasting device; identifying a first proximity broadcasting system corresponding to the first proximity broadcasting device based on the first unique identifier; recording the first unique identifier corresponding to the first proximity broadcasting device; recording a time and a date the first transmission from the first proximity broadcasting device is received; receiving a second transmission from a second proximity broadcasting device, the second transmission being a second data packet that includes a second unique identifier corresponding to the second proximity broadcasting device; identifying a second proximity broadcasting system corresponding to the second proximity broadcasting device based on the second unique identifier; recording the second unique identifier corresponding to the second proximity broadcasting device; recording a time and a date the second transmission from the second proximity broadcasting device is received; and selecting a transaction data set corresponding to a proximity broadcasting system having the most recently received transmission from a proximity broadcasting device from among a plurality of transaction data sets” are limitations, which when considered as an ordered combination are indicative of integration into a practical application.  The claimed technology provide improvements and enhancements over conventional systems, such as prioritizing a data set corresponding to a  broadcasting system over other data sets corresponding to other broadcasting systems .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740.  The examiner can normally be reached on Monday-Thursday 6am-3pm.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/            Primary Examiner, Art Unit 3691